NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-SEP-2021
                                            08:11 AM
                                            Dkt. 20 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

      PEAHI: DARLENE SPINNEY; KELIIHULUHULU: ALFRED SPINNEY,
              KAMAKA-MAOLI, Petitioners-Appellants, v.
            EXTRA SPACE STORAGE, EXTRA SPACE STORAGE LP,
   ESS HOLDINGS BUSINESS TRUST I; GARY WELLMAN; LIZ FERNANDEZ;
           MAILE MORESH; LARAINE CROOM; SPENCER F. KIRK;
      PETER SCOTT STUBBS; CHARLES L. ALLEN; JOSEPH MARGOLIS;
    KARL FRED SKOUSEN; DOE CORPORATIONS 1-10; JOHN DOES 1-10;
     JANE DOES 1-10; DOE ENTITIES 1-10, Respondents-Appellees


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH KONA DIVISION
                   (CIVIL NO. 3DRC-XX-XXXXXXX)


                     ORDER DISMISSING APPEAL
      (By: Ginoza, Chief Judge, Nakasone and Fujise, JJ.)
          Upon review of the record, it appears that:
          (1) On June 23, 2021, self-represented Petitioners-
Appellants Darlene Spinney and Alfred Spinney (the Spinneys)
filed the notice of appeal without the fees required by Hawai#i
Rules of Appellate Procedure (HRAP) Rule 3(a);
          (2) On August 6, 2021, the appellate clerk entered a
notice of non-payment, instructing the Spinneys to pay the filing
fee or seek a fee waiver on or before August 16, 2021, or the
appeal could be dismissed;
          (3) The record on appeal was due on or before
August 23, 2021. See HRAP Rule 11(b)(1);
          (4) On August 30, 2021, the appellate clerk entered a
default of the record on appeal, informing the Spinneys that the
time to docket the appeal had expired, the Spinneys had not paid
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the filing fee or obtained an order allowing them to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on September 9, 2021, for action that may
include dismissal of the appeal, and the Spinneys could seek
relief from default by motion;
           (5) The Spinneys took no further action in the appeal
to address the default of the record on appeal; and
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, September 17, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2